Case: 14-10514      Document: 00512814781         Page: 1    Date Filed: 10/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10514                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         October 24, 2014
DORETHA FAYE HALL,                                                         Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

FIDELITY & GUARANTY LIFE INSURANCE COMPANY, formerly known
as OM Financial Life Insurance Company,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-394


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM:*
       Doretha Faye Hall filed suit against Fidelity & Guaranty Life Insurance
Company (F&G) after it denied her claim for the proceeds of a life insurance
policy F&G issued to her deceased husband. She asserted claims for breach of
contract, breach of duty of good faith and fair dealing, violations of the Texas
Deceptive Trade Practices Act, and violations of the Texas Insurance Code.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10514     Document: 00512814781   Page: 2   Date Filed: 10/24/2014



                                No. 14-10514
F&G moved for summary judgment on the ground that the life insurance policy
issued to Hall’s husband had lapsed for non-payment of premiums prior to his
death.   After Hall failed to respond, the district court granted summary
judgment for F&G. Hall moved for reconsideration. The district court denied
the motion and Hall timely appealed.
      Hall argues that her case merits special consideration and that she was
entitled to an explanation of the importance of responding to the summary
judgment motion because of her pro se status at the time the summary
judgment motion was filed. That contention is foreclosed by our precedent.
See Martin v. Harrison Cnty. Jail, 975 F.2d 192, 193 (5th Cir. 1992).
      The district court properly granted summary judgment for F&G based
on the undisputed evidence that the life insurance policy had lapsed prior to
Mr. Hall’s death. Further, the district court did not abuse its discretion in
denying Hall’s motion for reconsideration because the evidence she submitted
with that motion did not raise a genuine issue of material fact with regard to
the lapse of the policy.
      The judgment of the district court is AFFIRMED.




                                       2